Title: From John Adams to James McHenry, 30 August 1799
From: Adams, John
To: McHenry, James



Sir
Quincy Aug 30th 1799

 Regretting with you on every account, public & private, the prevalence of the fever, I cannot but approve of the removal of the public offices to Trenton.
Inclosed is a letter from Hugh McAlister, complaining of Mr Simmons & incloseing a certificate from Capt Irvine & another from Mr. Simmons himself. You will please to enquire & satisfy yourself, that justice is done. The original certificate you will preserve with care.
